Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), and Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021).
Regarding Claim 1, Neuhaus teaches radiation-hardenable (i.e. active-energy-ray-curable) compositions comprising polyisocyanate containing 2-3 isocyanate groups per molecule and ethylenically-unsaturated partial esters containing hydroxyl groups that are esters of (meth)acrylic acid or mixtures thereof and alkoxylated at least trifunctional alcohol (Abstract; Col. 2, Lines 23-34). Neuhaus teaches examples where partial ester is derived from 2 mol acrylic acid and 1 mol ethoxylated trimethylol propane (3 OH mol functionalities) (Col. 3, Lines 47-51; Example 1), which is seen to produce, Neuhaus teaches an embodiment in Example 5 whereby a composition is derived from 174 g diisocyanate and 980 g of partial ester (Col. 8, Lines 44-60), equivalent to roughly 18 pbw diisocyanate per 100 pbw resin. Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55). Accordingly, Neuhaus is seen to suggest concentrations that overlap those presently claimed for resin/acrylamide compound and polyisocyanate. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Neuhaus suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Neuhaus. See MPEP 2123.
Neuhaus differs from the subject matter claimed in that a mixture of aluminum oxide nanoparticles and microparticles is not described. Barkac is also directed to coating compositions (Abstract) such as those cured via radiation (¶ 52-54) and acrylate binders (see for instance Example 9). Barkac teaches the inclusion of 0.01-25 wt% particles having an average size between 0.1-50 microns, such as alumina particles, procures greater mar and scratch resistance to the resulting coating (¶ 6, 22-23, 33). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the microparticles of Barkac into the compositions of Neuhaus because doing so would procure greater mar and scratch resistance to the resulting coating as taught by Barkac
Barkac teaches nanoparticles having an average particle size of 10-100 nm, such as alumina particles, can also be included (¶ 37-38), but differs from the subject matter claimed in that a particular concentration is not indicated. Cayton teaches the use of surface treated alumina nanoparticles are well known in the art for UV-curable coatings (Abstract; Pages 6-7). Cayton teaches at low loading levels (< 5 wt%), the nanoparticles procure transparent films that exhibit superior scratch resistant properties. It would have been obvious to one of ordinary skill in the art to utilize < 5 wt% of surface treated alumina nanoparticles within the compositions of Neuhaus because doing so would provide transparent films with favorable scratch resistant properties as taught by Cayton. 
Barkac teaches the microparticles and nanoparticles may or may not be surface treated (¶ 21, 37). Bauer is also directed toward the use of nano- and micro-particles within acrylic coating compositions (Abstract; “Experimental Part”). Bauer teaches it was well known in the art that silanes such as methacryloxypropyltrimethoxysilane and vinyltrimethoxysilane are examples of materials that can be used to surface coat alumina nanoparticles for the purpose of achieving enhanced dispersibility and better compatibility between polymer host and filler (“Introduction” at Page 494; “Materials and “Grafting Procedure sections). It would have been obvious to one of ordinary skill in the art to surface coat alumina nanoparticles with either methacryloxypropyltrimethoxysilane or vinyltrimethoxysilane surface coupling agents because doing so would achieve enhanced dispersibility and better compatibility between polymer host and filler as taught by Bauer
Regarding Claims 4-6, Neuhaus teaches various articles which can be coated with the compositions, such as wood, plastics, and photographic materials such as paper provided with a photographic layer (Col. 7, Lines 23-40). There is no perceivable difference in structure between such articles and the decorative sheets of the claims. Accordingly, such articles are seen to meet the intended use as decorative sheets in the absence of evidence to the contrary. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021), and Shimizu (JP2013-064098A). As the cited JP publication is in a non-English language, the machine-translated version of the application received 5/15/2020 will be cited to.
The discussion regarding Neuhaus, Barkac, Cayton, and Bauer within ¶ 6-10 is incorporated herein by reference.
Regarding Claim 2, Neuhaus differs from the subject matter claimed in that the specific ethanolamine-modified polyether (meth)acrylate is not disclosed. Shimizu is also directed to energy-ray curabe resin composition derived from (meth)acrylate resins and polyisocyanates (Abstract) and notes the use of specific ethanolamine-modified Shimizu within the compositions of Neuhaus because doing so would provide quick cure rates and coatings excellent in damage resistance, abrasion resistance, contamination/pollution resistance, and bending resistance as taught by Shimizu. 
Shimizu teaches the sum total of (meth)acryloyl groups is 3-9 (¶ 12). Shimizu teaches embodiments where 25 pbw of polyisocyanate is used per 100 pbw of resin (¶ 57). Given Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55), the combination of references is seen to suggest concentration rages that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited art. See MPEP 2123.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus (U.S. Pat. No. 4,380,604) in view of Barkac (US 2005/0249939 A1), Cayton (UV & EB 2004 Technology Expo & Conference), Bauer (Macromol. Mater. Eng. 2006, 293, 493-498; cited 5/17/2021), and JPS50-59497A as evidenced by Resolution Performance Products (Epikote 828 Information). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Neuhaus, Barkac, Cayton, and Bauer within ¶ 6-10 is incorporated herein by reference.
Regarding Claim 3, Neuhaus differs from the subject matter claimed in that a polyfunctional (meth)acrylate resin having a bisphenol A structure is not described. JPS50-59497A is also directed toward photocurable resin compositions derived from (meth)acrylic compound and polyisocyanate (Pages 1 and 3-4) and notes a ester resin containing both hydroxyl and (meth)acrylic groups obtained via reaction of polyepoxide and (meth)acrylic acid procures quicker curing compared to unsaturated polyester resins (Pages 1-2). It would have been obvious to one of ordinary skill in the art to utilize the resins of JPS50-59497A within the coating compositions of Neuhaus because doing so would provide quick curing times as taught by JPS50-59497A. JPS50-59497A teaches embodiments where the resin is obtained via reacting (meth)acrylic acid with an epoxy compound obtained from bisphenol and epichlorohydrin (Epikote 828) (Page 2). As evidenced by Resolution Performance Products, Epikote 828 is known to be an epoxy resin produced from bisphenol A and epichlorohydrin and thus, the resin of JPS50-59497A is a polyfunctional (meth)acrylate resin having a bisphenol A structure. JPS50-59497A teaches 0.1-1 mol of isocyanate group per 1 mol of hydroxyl group within epoxy resin (Page 3) and teaches isophorone diisocyanate as a suitable diisocyanate (Pages 3 and 5). Given the known molecular weights of say bisphenol A diglycidyl diacrylate (485 g/mol) and isophorone diisocyanate (222 g/mol), such molar ranges are suggestive of weight ratios spanning 5-46 pbw per 100 pbw resin for Neuhaus further teaches copolymerizable monomers can be used in admixture, such as N-methylol acrylamide, can be included at 0-70 wt% (Col. 4, Lines 56-63; Col. 5, Lines 23-28 and 52-55), the combination of references is seen to suggest concentration rages that overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the cited art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the cited art. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
Applicant argues Cayton fails to disclose silane coupling agents as coating materials. This is not found persuasive as such coating agents would have been obvious in view of Bauer for reasons set forth above. 
Applicant alleges if micron sized particles are incorporated into the coating of Cayton, transparancy would be lost. This is not found persuasive. 
Barkac expressly teaches the coating compositions are particularly useful as transparent monocoats or clear coats (¶ 59, 62). In fact, Barkac expressly teaches “the nanoparticles should not significantly interfere with the optical properties of the cured coating composition, particularly when the cured coating serves as a transparent coating, or as a clearcoat in a color-plus-clear system” (¶ 39). Therefore, the teachings Barkac would appear to further motivate one to apply the express teachings of Cayton with respect to nanoparticle content. 
Moreover, it is respectfully pointed out that “matte” is not the opposite of “transparent” and these terms are not related concepts. The former is descriptive of the behavior of light that is reflected at the surface while the latter is descriptive of the quantity of light passing through. A coating can be both “matte” and “transparent”. See for instance ¶ 135 of MacQueen (US 2001/0038910 A1) which describes a coating that is transparent with “an extremely low gloss of 6% (at 60°)”, which clearly constitutes a matte coating. 
Applicant generally argues unexpected results, namely that use of the nanoparticles give a “stable matte design” as indicated by a reduced standard deviation in observed gloss value. This is not found persuasive.
Firstly, coatings with both microparticles and nanoparticles are already known in the art. For instance, MacQueen teaches it was already known that combinations of microparticles and nanoparticles can be used to create matte coatings. MacQueen even describes examples of such (see for instance Tables 17 and 18). MacQueen teaches alumina is applicable with respect to micro- and nanoparticles (¶ 63-65, 69). See also Bauer, cited 5/17/2021, which describes mixtures of alumina matting agent microparticles and silica/alumina nanoparticles. Looking to the data of the specification, it appears the data compares the gloss of a coating containing both micro- and nanoparticles against a coating containing only microparticles. However, given that coatings containing both micro- and nanoparticles are known, it is unclear why such 
Finally, the claims at issue are not commensurate in scope with the evidence offered in support thereof. The evidence illustrates particular acrylic and isocyanate substrates being used whereas the claims refer to generic “polyfunctional (meth)acrylamide”, “acrylamide having at least one hydroxyl group per molecule”, and “compound having at least two isocyanate groups”. Only one average particle size of micro- and nanoparticle alumina is probed. The concentrations of micro- and nanoparticles illustrated extend well beyond the ranges set forth within the claims. The evidence fails to show the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonable extend the probative value thereof to encompass the entire scope claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764